              Case 1:19-cr-00696-PAE Document 27 Filed 11/12/19 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                               X

 UNITED STATES OF AMERICA                                             UNSEALED
                                                                      SUPERSEDING
                      - v. -                                          INDICTMENT

ARI TEMAN,                                                            Sl 19 Cr. 696 (PAE)

                      Defendant.

 -   -   -    -   -   -   -   -   -   -   -   -   -   -   -    X



                                                          COUNT ONE

                                                      (Bank Fraud)

         The Grand Jury charges:

         1.           From at least in or about April 2019 up to and

including at least in or about June 2019, in the Southern

District of New York and elsewhere, ARI TEMAN, the defendant,

willfully and knowingly, did execute and attempt to execute a

scheme and artifice to defraud a financial institution, the

deposits of which were then insured by the_Federal Deposit

Insurance Corporation, and to obtain moneys, funds, credits,

assets, securities, and other property owned by, and under the

custody and control of, such financial institution, by means of

false and fraudulent pretenses, representations, and promises,
      Case 1:19-cr-00696-PAE Document 27 Filed 11/12/19 Page 2 of 6



to wit, TEMAN deposited counterfeit checks into an account held

at a particular financial institution in the name of three third

parties (respectively, "Victim-1," "Victim-2," and "Victim-3").

          (Title 18, United States Code, Section 1344.)

                               COUNT TWO

                              (Bank Fraud)

     The Grand Jury further charges:

     2.   In or about March 2019, in the Southern District of

New York and elsewhere, ARI TEMAN, the defendant, willfully and

knowingly, did execute and attempt to execute a scheme and

artifice to defraud a financial institution, the deposits of

which were then insured by the Federal Deposit Insurance

Corporation, and to obtain moneys, funds, credits, assets,

securities, and other property owned by, and under the custody

and control of, such financial institution, by means of false

and fraudulent pretenses, representations, and promises, to wit,

TEMAN deposited counterfeit checks into an account held at a

particular financial institution in the name of Victim-3 and

another third party ("Victim-4").

          (Title 18, United States Code, Section 1344.)

                              COUNT THREE

                     (Aggravated Identity Theft)

     The Grand Jury further charges:

     3.   In or about March 2019, in the Southern District of

                                    2
      Case 1:19-cr-00696-PAE Document 27 Filed 11/12/19 Page 3 of 6



New York and elsewhere, ARI TEMAN, the defendant, did knowingly

transfer, possess, and use, without lawful authority a means of

identification of another person, during and in relation to a

felony violation enumerated in Title 18, United States Code,

Section 1028A(c), to wit, during and in relation to the bank

fraud charged in Count Two of this Indictment, TEMAN deposited a

check using the personal identifying information of Victim-3.

  (Title 18, United States Code, Sections 1028A(a) (1), 1028A(b),
                             and 2.)

                               COUNT FOUR

                     (Aggravated Identity Theft)

     The Grand Jury further charges:

     4.   In or about March 2019, in the Southern District of

New York and elsewhere, ARI TEMAN, the defendant, did knowingly

transfer, possess, and use, without lawful authority a means of

identification of another person, during and in relation to a

felony violation enumerated in Title 18, United States Code,

Section 1028A(c), to wit, during and in relation to the bank

fraud charged in Count Two of this Indictment, TEMAN deposited a

check using the personal identifying information of Victim-4.

  (Title 18, United States Code, Sections 1028A(a) (1), 1028A(b),
                             and 2.)




                                    3
         Case 1:19-cr-00696-PAE Document 27 Filed 11/12/19 Page 4 of 6



                           FORFEITURE ALLEGATION

     5.      As a result of committing the offenses alleged in

Counts One and Two of this Indictment, ARI TEMAN, the defendant,

shall forfeit to the United States, pursuant to Title 18, United

States Code, Section 982 (a) (2) (A), any and all property

constituting, or derived from, proceeds the defendant obtained

directly or indirectly, as a result of the commission of said

offenses, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to

the commission of said offenses.

                        Substitute Asset Provision

     6.      If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

             a.    cannot be located upon the exercise of due

diligence;

             b.    has been transferred or sold to, or deposited

with, a third party;

             c.    has been placed beyond the jurisdiction of the

court;

             d.    has been substantially diminished in value; or

             e.    has been commingled with other property which

cannot be divided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p) and Title 28, United States

                                       4
,• I

             Case 1:19-cr-00696-PAE Document 27 Filed 11/12/19 Page 5 of 6



       Code, Section 246l(c), to seek forfeiture of any

       other property of the defendant up to the value of the

       forfeitable property described above.

                  (Title 18, United States Code, Section 982;
                Title 21, United States Code, Section 853; and
                 Title 28, United States Code, Section 2461.)




                                                           es Attorney




                                           5
    Case 1:19-cr-00696-PAE Document 27 Filed 11/12/19 Page 6 of 6




               Form No. USA-33s-274     (Ed. 9-25-58)



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


                    UNITED STATES OF AMERICA

                                  v.

                            ARI TEMAN,

                                               Defendant.


                            SUPERSEDING
                             INDICTMENT

                       S1 19 Cr. 696 (PAE)

               (18 U.S.C.   §§   1344, 1028A and 2.)

                      GEOFFREY S. BERMAN
                     United States Attorney




                        J'o/'J'A/'4',.,.,.,,    J ~~,,,~,,,t:t~~
-                                                /01     /f/l~
                                                - vJ';1t;-r;
